DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “rotating the shaft approximately 180 degrees” in claim 7 and the expression “rotating the shaft approximately 90 degrees” are considered indefinite since it is not clear to which structure the recited angle degrees are to be formed. For purpose of examination the angles are considered as being formed in relation to the swinging ground section on which the golfer is standing on.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Snyder (US Patent No. 6,648,770).
Regarding claim 1, Snyder discloses a sports swing aid (See Figures 1-2) comprising:
a shaft (31); a substantially flat, weighted, and curved head extending from a first end of the shaft at an angle (the face (34) of head (32) as shown in figures 1-2 is considered to be substantially flat and weighted. The head has curved sections and as shown in the figures the head with its curved sections extend from the first end of the shaft. The shaft (31) is considered as having a first end (end that is attached to the head as shown in Figures 1-2)); and a grip (42) being provided at a second end of the shaft (the upper shaft end where the grip (42) is attached to is considered as the second end of shaft (31), the grip (42), curved head (32), and shaft (31) being configured to be swung (see abstract).

Regarding claim 2, the shaft is formed of iron and comprises a solid core (claim 2 discloses that the shaft is a solid metal rod). The shaft is disclosed as being a solid metal rod, such as a steel rod in column 1 lines 67 – column 2 line 1. Since a steel is a type pf iron alloy material the recitation of the claim is considered as being met.

Regarding claim 5, as shown in Figures 1-2, the assembly of the haft and the curved head are integral as recited.

Regarding claim 6, Snyder discloses a sports swing aid (See Figures 1-2) comprising:
a shaft (31); a substantially flat, weighted, and curved head extending from a first end of the shaft at an angle (the face (34) of head (32) as shown in figures 1-2 is considered to be substantially flat and weighted. The head has curved sections and as shown in the figures the head with its curved sections extend from the first end of the shaft. The shaft (31) is considered as having a first end (end that is attached to the head as shown in Figures 1-2)); and a grip (42) being provided at a second end of the shaft (the upper shaft end where the grip (42) is attached to is considered as the second end of shaft (31), the grip (42), curved head (32), and shaft (31) being configured to be swung (see abstract). Snyder discloses the recited as disclosed above and during normal use and operation of the device the device is inherently grasped by the grip as recited and it is swung as recited.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Snyder or, in the alternative, under 35 U.S.C. 103 as obvious over Cox (US Patent No. 5,009,426).
Regarding claims 7 and 8, During normal use and operation of the Snyder device, the shaft is inherently rotated to 180 and 90 degrees during the swinging process of the device while practicing a golf swing. If it is argued that the Snyder reference does not clearly state or disclose the recited angles, the Cox reference is an example of reference that teaches these recited rotated angles of the shaft (for example, as shown in Figure 9d, the golf club shaft is rotated to 90 degrees in relation to the ground surface and as shown in Figures 9b the shaft is shown as sung to approximately to 180 degrees). It would have been obvious to one of ordinary skill in the art before the effective filing to rotate the Snyder device to the angles as recited in the claims as shown in Figures 9 of the Cox device since this swing locations are obvious  and known in practicing proper golf swings using a golf club. 
Regarding claim 9, Snyder discloses the claimed invention except for  number of times the device is to be swung. It would have been obvious to one having ordinary skill in the art at the time the invention was made to swing the golf club training multiple time including twenty times, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Currier (US Patent No. 10,500,468).

Regarding claim 1, Currier discloses a sports swing aid (See Figures 1-6) comprising:
a shaft (3); a substantially flat, weighted, and curved head extending from a first end of the shaft at an angle (combination of elements 9 and 5. Element 5 is considered as the curved part of the head. In addition the front two corners of the club head as shown in Figure 5 have curved sections).  The shaft (3) is considered as having a first end (end that is attached to elements 9 and 5 as shown in Figure 4); and a grip (15) being provided at a second end of the shaft (the upper shaft end where the grip (15) is attached to is considered as the second end of shaft (3), the grip (15), curved head (9,5), and shaft (3) being configured to be swung (see abstract).
Regarding claim 6, Currier discloses a sports swing aid (See Figures 1-6) comprising: a shaft (3); a substantially flat, weighted, and curved head extending from a first end of the shaft at an angle (combination of elements 9 and 5. Element 5 is considered as the curved part of the head. In addition the front two corners of the club head as shown in Figure 5 have curved sections).  The shaft (3) is considered as having a first end (end that is attached to elements 9 and 5 as shown in Figure 4); and a grip (15) being provided at a second end of the shaft (the upper shaft end where the grip (15) is attached to is considered as the second end of shaft (3), the grip (15), curved head (9,5), and shaft (3) being configured to be swung (see abstract). During normal use and operation of the Currier device, the method steps as recited would inherently be performed.


Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DeCarlo, Jr. (US Patent No. 9,573,026).

Regarding claim 1, DeCarlo discloses a sports swing aid (See Figures 1-3) comprising:
a shaft (106); a substantially flat, weighted, and curved head extending from a first end of the shaft at an angle (104, as shown in Figures 2-3 the head has flat surfaces and curved edge section).  The shaft (106) is considered as having a first end (end that is attached to head 104 as shown in Figure 2); and a grip (the grip section where the hands of the golfer are placed as shown in Figure 1) being provided at a second end of the shaft (the upper shaft end where the grip is attached to is considered as the second end of shaft (106), the grip, curved head (104), and shaft (106) being configured to be swung (see Figure 3).
Regarding claim 6, DeCarlo discloses a sports swing aid (See Figures 1-3) comprising:
a shaft (106); a substantially flat, weighted, and curved head extending from a first end of the shaft at an angle (104, as shown in Figures 2-3 the head has flat surfaces and curved edge section).  The shaft (106) is considered as having a first end (end that is attached to head 104 as shown in Figure 2); and a grip (the grip section where the hands of the golfer are placed as shown in Figure 1) being provided at a second end of the shaft (the upper shaft end where the grip is attached to is considered as the second end of shaft (106), the grip, curved head (104), and shaft (106) being configured to be swung (see Figure 3). During normal use and operation of the DeCarlo device, the method steps as recited would inherently be performed.
Regarding claims 4 and 10, DeCarlo discloses the head to have an angle that is 135 degree angle relative to the shaft (see Figures 2-3 and column 4 lines 19).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Su (US Patent Application Publication No. 2002/0082113).
Snyder discloses the invention as recited above but does not disclose a rubber coating that covers the head and a portion of the shaft. Su is one example of reference that teaches the concept of using a rubber coating as recited (element 30 is a rubber coating and since the coating extends from the head to the hostel section, the hostel section can be considered as being part of the shaft). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the device of Snyder device with a rubber coating in order to allow the device of Snyder to be able to absorb reactive force when striking a ball to prevent sport injuries as discussed in paragraph 10 of the Su reference.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Currier.
Currier discloses that the curved head to be an obtuse angle relative to the shaft (see claim 1) but the reference does not explicitly disclose if the angle could be approximately a 135 degree angle relative to the shaft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any working angle including an angle of 135 degrees as recited, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711